              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:16-cr-00114-MR-WCM


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )              ORDER
                                 )
DAVID MICHAEL DAKOSKI,           )
                                 )
                   Defendant.    )
________________________________ )


      THIS MATTER is before the Court on the Defendant’s “Request for

Counsel to File for Compassionate Release” [Doc. 66].

      The Defendant moves for the appointment of counsel to represent him

in filing a motion for compassionate relief or for a reduction in sentence. The

Defendant’s request must be denied. If the Defendant wishes to seek any

post-conviction relief, he must do so by filing a motion pro se. The Defendant

has no constitutional right to the appointment of counsel to file post-

conviction motions. Lawrence v. Florida, 549 U.S. 327, 336-37 (2007) (citing

Coleman v. Thompson, 501 U.S. 722, 756-57 (1991)); Rouse v. Lee, 339

F.3d 238, 250 (4th Cir. 2003), cert. denied, 541 U.S. 905 (2004) (citing




     Case 1:16-cr-00114-MR-WCM Document 67 Filed 08/24/20 Page 1 of 2
Pennsylvania v. Finley, 481 U.S. 551, 555-56 (1987) (no constitutional right

to counsel beyond first appeal of right)).

      The Court may, in some circumstances, appoint counsel to represent

a prisoner when the interests of justice so require and the prisoner is

financially unable to obtain representation. See 18 U.S.C. § 3006A(a)(2)(B).

In the instant case, however, the Defendant has failed to demonstrate that

the interests of justice warrant the appointment of counsel. See United

States v. Riley, 21 F. App’x 139, 141-42 (4th Cir. 2001).

      IT IS, THEREFORE, ORDERED that the Defendant’s “Request for

Counsel to File for Compassionate Release” [Doc. 66], is DENIED.

      IT IS SO ORDERED.
                               Signed: August 24, 2020




                                         2
     Case 1:16-cr-00114-MR-WCM Document 67 Filed 08/24/20 Page 2 of 2
